Citation Nr: 1742339	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-00 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego.

In March 2011, the Veteran sought to reopen the claim by submitting medical records from the San Diego Medical Center (VAMC) from August 2010 to October 2010.  The RO did not address whether the claim should be reopened and merely denied the claim on the merits in its April 2013 decision.  In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether the agency of original jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

In May 2017, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claims file. 


FINDINGS OF FACT

1.  In a decision issued in June 2003, the RO denied the Veteran's claim of entitlement to service connection for hypertension.  The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable one-year appellate period. 

2.  Evidence added to the record since the final June 2003 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.

3.  Hypertension was not first manifested during active duty or within one year of the Veteran's separation from service, and the preponderance of the evidence is against a finding that the current disability is related to military service.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision which denied the Veteran's claim for entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2016). 

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for hypertension has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  Hypertension was not incurred in or aggravated by the Veteran's active military service, nor may it be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to claims to reopen, VA is further required to provide notice of the definition of new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006). However, VA is no longer required to provide notice of the element or elements that were found insufficient or the information and evidence necessary to substantiate the insufficient element or elements.  See 38 U.S.C.A. § 5103(a)(1); VAOPGCPREC 6-2014 (Nov. 21, 2014); see also Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  

The duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4) (2016). However, with respect to claims to reopen, VA does not have a duty to provide a medical examination or obtain a medical opinion until the claim has been reopened.  The Veteran was provided with an examination in April 2013.  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) cert denied, 137 S. Ct. 33 (2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  New evidence is evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2016).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence is not required as to each previously unproven element of a claim in order to reopen.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  There is a low threshold for determining whether evidence is new and material.

VA medical records since the June 2006 rating decision contains new and material evidence sufficient to reopen the prior claims.  VA medical records show that the Veteran was receiving treatment for hypertension.  See September 2010 San Diego VA outpatient treatment records.  This evidence is both "new," as it had not been previously considered by VA, and is "material" as it addresses the bases on which the Veteran's claims were previously denied.  Namely, it addresses whether the Veteran's has a current diagnosis of hypertension that may be related to active duty service.  In June 2003, the RO denied the Veteran's service connection claim because it found that he did not have a current diagnosis.  Therefore, the Board finds the evidence raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a) (2016).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for hypertension is reopened.  Justus, 3 Vet. App. at 512-13.

Hypertension

The Veteran contends that he incurred hypertension during active service.  As will be discussed below, there is no evidence of any complaints, treatment, findings, or diagnoses referable to hypertension during service, other than borderline hypertension which is not disability for rating purposes.  Additionally, the first evidence of a diagnosis for hypertension occurred in 2008.  Therefore, the Board finds that there is no indication that hypertension, or persistent or recurrent symptoms of such disease, may be associated with the Veteran's military service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claim in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Service treatment records (STRs) do not show a diagnosis for hypertension.  Instead, the Veteran was diagnosed with borderline hypertension because he had a blood pressure reading of 155/95 in December 1988, 130/94 in June 1999, and 138/88 in January 2000.  See November 2002 San Diego VA Outpatient Clinic records.  However, borderline hypertension is not a disability for VA purposes.  

The evidence of record does not show symptoms consistent with hypertension manifested during his military service or for over seven years following his discharge from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (noting that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  A review of VA treatment records shows that the Veteran was diagnosed and began treatment for hypertension in September 2010, although there is some indication of hypertension as early as 2008.  Nevertheless, there is no clinical evidence to show that the Veteran had a conclusive diagnosis of hypertension within one year of discharge, and service connection on a presumptive basis is denied.

The record contains no competent evidence suggesting any possible linkage between hypertension and the Veteran's time in service.  In April 2013 VA Disability Benefits Questionnaire (DBQ), the examiner opined that the Veteran's hypertension was less likely than not incurred or caused by his active duty service.  The VA examiner explained that the Veteran's hypertension was more likely related to weight gain rather than his military service.  In reaching this conclusion, the examiner noted that in an August 1988 examination the Veteran weighed 160 pounds and had a labile blood pressure reading, while he had an elevated blood pressure reading (139/95) when he weighed 177 pounds in 2008.  Id.  The examiner also pointed to satisfactory blood pressure readings in 2005, 2006, and 2009.  

After the May 2017 Board hearing, the record was held open for 60 days so that the Veteran may submit favorable nexus evidence.  To date no evidence has been submitted.  

Upon careful review of the record, the Board finds that preponderance of the evidence is against awarding service connection for hypertension.  The crucial inquiry here is whether the Veteran has established that he has hypertension due to his military service.  The Board concludes he has not.

The Board has considered the Veteran's contentions that his current hypertension was caused by his military service.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of high blood pressure readings or experienced feeling short of breath or dizzy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), May 2017 Board Hr. Tr. p. 3.  However, in most cases, the Veteran is not competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current hypertension and his military service. 

The Board finds that the most probative evidence related to the etiology of the claimed hypertension is the April 2013 VA opinion.  The examiner reviewed the claims file, interviewed and examined the Veteran, and included a detailed rationale for the negative nexus opinion.  There is no competent opinion to the contrary.  

Thus, the Veteran's contentions that he has hypertension that was incurred during service are outweighed by the findings of the April 2013 VA examiner and the medical evidence showing no hypertension between his military service and his diagnosis in 2010.  The Veteran has not contended, nor does the evidence show, that he had continuous symptoms indicative of hypertension from the time of discharge from service until his formal diagnosis in 2010.  Therefore, service connection based on continuity of symptomatology for chronic condition is not warranted.  Walker, supra.

In sum, there is no competent or credible evidence of record showing that the Veteran's now-diagnosed hypertension was caused or aggravated by an event, injury, or disease in service.  The Board finds that the medical evidence during and since service does not show any link between the Veteran's currently diagnosed hypertension and his military service whether on a direct, presumptive, or continuity of symptomatology basis. 

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension is reopened; to this extent only, the appeal is granted.

Entitlement to a service connection for hypertension is denied.  



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


